UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7223


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH ALLEN SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cr-00438-LMB-1)


Submitted:   December 12, 2012            Decided:   December 20, 2012


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Allen Smith, Appellant Pro Se. Andrew John Ewalt, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Shayna Amanda
Hutchins, James Patrick McDonald, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph       Allen    Smith   seeks      to      appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The   order    is   not      appealable       unless     a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.    § 2253(c)(1)(B)         (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this      standard        by       demonstrating          that

reasonable       jurists     would     find     that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the     prisoner         must

demonstrate      both    that    the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

deny Smith’s motion to produce a grand jury concurrence form and

dispense     with    oral     argument    because         the     facts    and     legal



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3